

Restricted Stock Unit No.________


TELIGENT, INC.


Restricted Stock Unit Award Grant Notice
Restricted Stock Unit Award Grant under the Company’s
2016 Equity Incentive Plan


1.
 
Name and Address of Participant:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2.
 
Date of Option Grant of Restricted Stock Unit Award:
 
 
 
 
 
 
 
3.
 
Maximum Number of Shares underlying Restricted Stock Unit Award:
 
 
 
 
 
 
 
4.
 
Vesting of Award: This Restricted Stock Unit Award shall vest as follows
provided the Participant is an Employee, director or Consultant of the Company
or of an Affiliate on the applicable vesting:



Number of Restricted Stock Units                Vesting Date




Notwithstanding the foregoing, in the event of a Change of Control, this
Restricted Stock Unit Award shall fully vest and the Participant shall receive
on the same day such event occurs such number of shares of Common Stock
equivalent to the number of Restricted Stock Units subject to this Restricted
Stock Unit Award which have not yet vested under this Agreement.


The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the Company’s
2016 Equity Incentive Plan and the terms of this Restricted Stock Unit Award as
set forth above.
    
TELIGENT, INC.
 
By:                        
Name:                        
Title:                        




                                                    
Participant









--------------------------------------------------------------------------------





Exhibit 10.3


TELIGENT, INC.


RESTRICTED STOCK UNIT AGREEMENT –


INCORPORATED TERMS AND CONDITIONS


AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice between Teligent, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Restricted Stock Unit
Award Grant Notice (the “Participant”).


WHEREAS, the Company has adopted the 2016 Equity Incentive Plan (the “Plan”), to
promote the interests of the Company by providing an incentive for Employees,
directors and Consultants of the Company and its Affiliates;


WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s common
stock, $0.01 par value per share (“Common Stock”), in accordance with the
provisions of the Plan, all on the terms and conditions hereinafter set forth;
and


WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.    Grant of Award. The Company hereby grants to the Participant an award for
the number of RSUs set forth in the Restricted Stock Unit Award Grant Notice
(the “Award”). Each RSU represents a contingent entitlement of the Participant
to receive one share of Common Stock, on the terms and conditions and subject to
all the limitations set forth herein and in the Plan, which is incorporated
herein by reference. The Participant acknowledges receipt of a copy of the Plan.


2.    Vesting of Award.


(a)    Subject to the terms and conditions set forth in this Agreement and the
Plan, the Award granted hereby shall vest as set forth in the Restricted Stock
Unit Award Grant Notice and is subject to the other terms and conditions of this
Agreement and the Plan. On each vesting date set forth in the Restricted Stock
Unit Award Grant Notice, the Participant shall be entitled to receive such
number of shares of Common Stock equivalent to the number of RSUs as set forth
in the Restricted Stock Unit Award Grant Notice provided that the Participant is
employed or providing service to the Company or an Affiliate on such vesting
date. Such shares of Common Stock shall thereafter be delivered by the Company
to the Participant within five days of the applicable vesting date and in
accordance with this Agreement and the Plan.


(b)    Except as otherwise set forth in this Agreement, if the Participant
ceases to be employed or providing services for any reason by the Company or by
an Affiliate (the “Termination”) prior to a vesting date set forth in the
Restricted Stock Unit Award Grant Notice, then as of the date


1



--------------------------------------------------------------------------------




on which the Participant’s employment or service terminates, all unvested RSUs
shall immediately be forfeited to the Company and this Agreement shall terminate
and be of no further force or effect.


3.    Prohibitions on Transfer and Sale. This Award (including any additional
RSUs received by the Participant as a result of stock dividends, stock splits or
any other similar transaction affecting the Company's securities without receipt
of consideration) shall not be transferable by the Participant otherwise than
(i) by will or by the laws of descent and distribution, or (ii) pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Income Security Act or the rules thereunder.
Except as provided in the previous sentence, the shares of Common Stock to be
issued pursuant to this Agreement shall be issued, during the Participant's
lifetime, only to the Participant (or, in the event of legal incapacity or
incompetence, to the Participant's guardian or representative). This Award shall
not be assigned, pledged or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to execution, attachment or similar
process. Any attempted transfer, assignment, pledge, hypothecation or other
disposition of this Award or of any rights granted hereunder contrary to the
provisions of this Section 3, or the levy of any attachment or similar process
upon this Award shall be null and void.


4.    Adjustments. The Plan contains provisions covering the treatment of RSUs
and shares of Common Stock in a number of contingencies such as stock splits.
Provisions in the Plan for adjustment with respect to this Award and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.


5.    Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of shares of Common Stock shall be made in accordance with
the requirements of the Securities Act of 1933, as amended. The Company
currently has an effective registration statement on file with the Securities
and Exchange Commission with respect to the Common Stock to be granted
hereunder. The Company intends to maintain this registration statement but has
no obligation to do so. If the registration statement ceases to be effective for
any reason, Participant will not be able to transfer or sell any of the shares
of Common Stock issued to the Participant pursuant to this Agreement unless
exemptions from registration or filings under applicable securities laws are
available. Furthermore, despite registration, applicable securities laws may
restrict the ability of the Participant to sell his or her Common Stock,
including due to the Participant’s affiliation with the Company. The Company
shall not be obligated to either issue the Common Stock or permit the resale of
any shares of Common Stock if such issuance or resale would violate any
applicable securities law, rule or regulation.


6.    Rights as a Stockholder. The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.


7.    Incorporation of the Plan. The Participant specifically understands and
agrees that the RSUs and the shares of Common Stock to be issued under the Plan
will be issued to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound. The provisions of the Plan are incorporated herein by
reference.


8.    Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the


2



--------------------------------------------------------------------------------




Participant’s responsibility. Without limiting the foregoing, the Participant
agrees that if under applicable law the Participant will owe taxes at each
vesting date on the portion of the Award then vested the Company shall be
entitled to immediate payment from the Participant of the amount of any tax or
other amounts required to be withheld by the Company by applicable law or
regulation. Any taxes or other amounts due shall be paid, at the option of the
Company as follows:


(a)    through reducing the number of shares of Common Stock entitled to be
issued to the Participant on the applicable vesting date in an amount equal to
the statutory minimum of the Participant’s total tax and other withholding
obligations due and payable by the Company. Fractional shares will not be
retained to satisfy any portion of the Company’s withholding obligation.
Accordingly, the Participant agrees that in the event that the amount of
withholding required would result in a fraction of a share being owed, that
amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck;


(b)    requiring the Participant to deposit with the Company an amount of cash
equal to the amount determined by the Company to be required to be withheld with
respect to the statutory minimum amount of the Participant’s total tax and other
withholding obligations due and payable by the Company or otherwise withholding
from the Participant’s paycheck an amount equal to such amounts due and payable
by the Company; or


(c)    if the Company believes that the sale of shares can be made in compliance
with applicable securities laws, authorizing, at a time when the Participant is
not in possession of material nonpublic information, the sale by the Participant
on the applicable vesting date of such number of shares of Common Stock as the
Company instructs a registered broker to sell to satisfy the Company’s
withholding obligation, after deduction of the broker’s commission, and the
broker shall be required to remit to the Company the cash necessary in order for
the Company to satisfy its withholding obligation. To the extent the proceeds of
such sale exceed the Company’s withholding obligation the Company agrees to pay
such excess cash to the Participant as soon as practicable. In addition, if such
sale is not sufficient to pay the Company’s withholding obligation the
Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any withholding obligation
that is not satisfied by the sale of shares of Common Stock. The Participant
agrees to hold the Company and the broker harmless from all costs, damages or
expenses relating to any such sale. The Participant acknowledges that the
Company and the broker are under no obligation to arrange for such sale at any
particular price. In connection with such sale of shares of Common Stock, the
Participant shall execute any such documents requested by the broker in order to
effectuate the sale of shares of Common Stock and payment of the withholding
obligation to the Company. The Participant acknowledges that this paragraph is
intended to comply with Section 10b5-1(c)(1(i)(B) under the Exchange Act.


The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.


9.    Participant Acknowledgements and Authorizations.


The Participant acknowledges the following:


(a)    The Company is not by the Plan or this Award obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate.




3



--------------------------------------------------------------------------------




(b)    The Plan is discretionary in nature and may be suspended or terminated by
the Company at any time.


(c)    The grant of this Award is considered a one-time benefit and does not
create a contractual or other right to receive any other award under the Plan,
benefits in lieu of awards or any other benefits in the future.


(d)     The Plan is a voluntary program of the Company and future awards, if
any, will be at the sole discretion of the Company, including, but not limited
to, the timing of any grant, the amount of any award, vesting provisions and the
purchase price, if any.


(e)    The value of this Award is an extraordinary item of compensation outside
of the scope of the Participant’s employment or consulting contract, if any. As
such the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments. The future value of the shares of Common Stock is unknown and cannot
be predicted with certainty.


(f)    The Participant (i) authorizes the Company and each Affiliate and any
agent of the Company or any Affiliate administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of its Affiliates such
information and data as the Company or any such Affiliate shall request in order
to facilitate the grant of the Award and the administration of the Plan; and
(ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.


10.    Notices. Any notices required or permitted by the terms of this Agreement
or the Plan shall be given by recognized courier service, facsimile, registered
or certified mail, return receipt requested, addressed as follows:


If to the Company:


Teligent, Inc.
105 Lincoln Avenue, P.O. Box 687
Buena, New Jersey 08310
Attn: Jenniffer Collins
    
If to the Participant at the address set forth on the Restricted Stock Unit
Award Grant Notice


or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.


12.    Assignment and Successors.


(a)    This Agreement is personal to the Participant and without the prior
written consent of the Company shall not be assignable by the Participant
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Participant’s legal
representatives.


4



--------------------------------------------------------------------------------






(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


13.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the state of New Jersey and agree
that such litigation shall be conducted in the state courts of the state of New
Jersey or the federal courts of the United States for the District of New
Jersey.


14.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.


15.    Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.


16.    Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may be modified or amended as provided in the Plan.
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.


17.    Section 409A. The Award of RSUs evidenced by this Agreement is intended
to be exempt from the nonqualified deferred compensation rules of Section 409A
of the Code as a “short term deferral” (as that term is used in the final
regulations and other guidance issued under Section 409A of the Code, including
Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be construed
accordingly.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










47962167v.3


5

